Exhibit 10.6 
GUARANTOR GENERAL SECURITY AGREEMENT

This General Security Agreement ("Agreement"), dated as of August 30, 2005 is by
Inyx, Inc. (“Inyx”), a Nevada corporation, Inyx USA, Ltd. (“Inyx USA”), an Isle
Of Man corporation and Inyx Pharma Limited (“Inyx Pharma”), an England And Wales
corporation (singly a “Guarantor” and collectively “Guarantors”) in favor of
Westernbank Puerto Rico (“Lender”), a Puerto Rico banking corporation.



W I T N E S E T H




WHEREAS, Lender has entered or is about to enter into certain financing
arrangements with
Inyx Europe Limited, an England And Wales corporation and Celltech Manufacturing
Services Limited, an England And Wales corporation (singly and
collectively“Borrower”), pursuant to which Lender may make loans and provide
other financial accommodations to Borrower;


WHEREAS, Guarantors have executed and delivered to Lender guarantees in favor of
Lender, pursuant to which Guarantors have absolutely and unconditionally
guaranteed to Lender, the payment and performance of all now existing and
hereafter arising obligations, liabilities and indebtedness of Borrower to
Lender;


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


SECTION I.  DEFINITIONS
 
All terms used herein which are defined in the Puerto Rico Commercial
Transactions Act shall have the meanings given therein unless otherwise defined
in this Agreement. All references to the plural herein shall also mean the
singular and to the singular shall also mean the plural unless the context
otherwise requires. All references to Guarantors, Borrower and Lender pursuant
to the definitions set forth in the recitals hereto, or to any other person
herein, shall include their respective successors and assigns. The words
"hereof", "herein", "hereunder", "this Agreement" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced. The word "including" when used in this Agreement shall mean
"including, without limitation". An Event of Default shall exist or continue or
be continuing until such Event of Default is waived in accordance with Section
7.3 or is cured in a manner satisfactory to Lender, if such Event of Default is
capable of being cured as determined by Lender. For purposes of this Agreement,
the following terms shall have the respective meanings given to them below:



--------------------------------------------------------------------------------


 
1.1   "Accounts" shall mean all present and future rights of Guarantor to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.


1.2  "Adjusted Net Worth" shall have the meaning prescribed in the Parent Loan
Agreement.


1.3 “Affiliate” shall have the meaning prescribed in the Parent Loan Agreement.
 
1.4 “Cash Equivalents” shall have the meaning prescribed in the Parent Loan
Agreement.


1.5 "Equipment" shall mean all of Guarantor's now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment, computers and computer hardware and software (whether owned or
licensed and including embedded software), vehicles, tools, furniture, fixtures,
racks, shelves, material handling equipment, all attachments, accessions and
property now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located.


1.6 "Event of Default" shall have the meaning set forth in Section 6.1 hereof.


1.7 "Financing Agreements" shall mean, collectively, the Loan Agreement, this
Agreement and all notes, guarantees, security agreements and other agreements,
documents and instruments now or at any time hereafter executed and/or delivered
by Borrower, any Guarantor or any Obligor in connection with the Loan Agreement,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.


1.8  "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Sections 5.14 and 5.15 hereof, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the audited financial statements delivered to Lender prior to the
date hereof.


1.9  "Information Certificate" shall mean the Information Certificate of
Guarantors constituting part of Exhibit A to the Parent Loan Agreement,
containing material information with respect to Guarantor, its business and
assets provided by or on behalf of Guarantor to Lender in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.
 
1.10 "Intellectual Property" shall have the meaning prescribed in the Parent
Loan Agreement.


2

--------------------------------------------------------------------------------


 
1.11  "Inventory" shall mean all of Guarantors’ now owned and hereafter existing
or acquired raw materials, work in process, finished goods and all other
inventory of whatsoever kind or nature, wherever located.


1.12 "Loan Agreement" shall mean the Loan And Security Agreement, dated on or
about the date hereof, by and between Borrower and Lender, as the same now
exists and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced. 
 
1.13 “Manufacturing Contracts” shall have the meaning prescribed in the Parent
Loan Agreement.


1.14   "Obligations" shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by Guarantors or any of
them to Lender and/or its affiliates, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether arising under this Agreement or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Loan Agreement or after
the commencement of any case with respect to Borrower or Guarantor under the
United States Bankruptcy Code or any similar statute (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured, and however acquired by Lender.


1.15  "Obligor" shall mean any other guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations, other than Borrower.


1.16 “Parent Loan Agreement” shall mean the Loan And Security Agreement between
Inyx, Inyx USA and Inyx Pharma and Lender, dated as of March31, 2005, as amended
and supplemented and all amendments, supplements, modifications, substitutions
and replacements thereof.


1.17 “Parent Financing Agreements” shall mean the “Financing Agreements” as
defined in the Parent Loan Agreement.


1.18  "Person" or "person" shall have the meaning prescribed in the Parent Loan
Agreement.


1.19 “Real Estate Security” shall include (a) the mortgage liens on the Real
Property and interests of Guarantor , pursuant to the Parent Financing
Agreements (the “Mortgages”), (b) the mortgage notes pledged to Lender, pursuant
to the Parent Loan Agreement and (c) liens and security interests in favor of
Lender on all other Real Property of Guarantor, all on the terms and subject to
the provisions contained herein and in the other applicable Parent Financing
Agreements.


3

--------------------------------------------------------------------------------


 
1.20 "Real Property" shall mean all now owned and hereafter acquired real
property of Guarantor, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.


1.21 "Receivables" shall mean all of the following now owned or hereafter
arising or acquired property of Guarantor: (a) all Accounts; (b) all interests,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Guarantor; (d) all letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Guarantor or
otherwise in favor of or delivered to Guarantor in connection with any Accounts;
or (e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to Guarantor, whether
from the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by Guarantor or to or for the benefit of any
third person (including loans or advances to any Affiliates or Subsidiaries of
Guarantor) or otherwise associated with any Accounts, Inventory or general
intangibles of Guarantor (including, without limitation, chooses in action,
causes of action, tax refunds, tax refund claims, any funds which may become
payable to Guarantor in connection with the termination of any employee benefit
plan and any other amounts payable to Guarantor from any employee benefit plan,
rights and claims against carriers and shippers, rights to indemnification,
business interruption insurance and proceeds thereof, casualty or any similar
types of insurance and any proceeds thereof and proceeds of insurance covering
the lives of employees on which Guarantor is a beneficiary).
 
1.22  "Records" shall mean all of Guarantor's present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Guarantor with respect to the
foregoing maintained with or by any other person).


1.23 “Restricted Junior Payment” shall mean (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Guarantor now or hereafter outstanding or any payment on account of a return
of capital (or the setting aside or otherwise depositing or investing of any
sums for such purpose) or (b) any redemption, retirement, purchase, defeasance
or other acquisition, direct of indirect, of any shares of any class of stock of
Guarantor or any Affiliate of Guarantor now or hereafter outstanding (or the
setting aside or otherwise depositing or investing of any sums for such purpose)
or (c) any payment, direct or indirect, of any interest, principal of or
premium, if any, on any redemption, retirement, purchase or other acquisition,
direct or indirect, of any Subordinated Debt (or the setting aside or otherwise
depositing or investing of any sums for such purpose or (d) any payment of money
or transfer of any interest in any asset to any Affiliate of Guarantor.


4

--------------------------------------------------------------------------------


 
1.24 "Uniform Commercial Code" shall include the Puerto Rico Commercial
Transactions Act and “UCC” shall mean the Uniform Commercial Code.


1.25 "Working Capital" shall have the meaning prescribed in the Parent Loan
Agreement.


SECTION 2.  GRANT OF SECURITY INTEREST


2.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Guarantor hereby grants to Lender a continuing security
interest in, a lien upon, and a right of set off against, and hereby assigns to
Lender as security, the following property and interests in property of such
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Lender collectively the ACollateral@):
 
(a) all Accounts;
(b) all present and future general intangibles, including all Intellectual
Property;
(c) all Inventory;
(d) all Equipment;
(e) all Real Property and fixtures and all Real Estate Security;
(f) all chattel paper, including all tangible and electronic chattel paper;
(g) all instruments, including all promissory notes;
 
(h) all documents;

(i) all deposit accounts;
(j) all letters of credit, banker’s acceptances and similar instruments and
including all letter of credit rights;
(k) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
(l) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Guarantor, now or hereafter held or received by or in transit to
Lender or at any other depository or other institution from or for the account
of a Guarantor whether for safekeeping, pledge, custody, transmission,
collection or otherwise;
 
5

--------------------------------------------------------------------------------


 
(m) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;
(n) to the extent not otherwise described above, all Receivables and all goods;
(o) all Records;
(p) all motor vehicles;
(q) the leases of all premises leased by Guarantor(including an assignment
thereof);
(r) all shares of stock of Borrower and all certificates representing such
shares of stock;
(s) all Manufacturing Contracts and assignment of proceeds of Manufacturing
Contracts, including rents; and
(t) all products and proceeds of the foregoing in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other collateral and any indemnities, warranties and guaranties
payable by reason of loss or damage to or otherwise with respect to any of the
forgoing items.
 
2.2 Perfection of Security Interest. (a) Guarantor irrevocably and
unconditionally authorizes Lender (or its agent) to file at any time and from
time to time such financing statements and other instruments with respect to the
Collateral naming Lender or its designee as the secured party and such Guarantor
as debtor, as Lender may require, and including any other information with
respect to Guarantor or otherwise required by Article 9 of the Uniform
Commercial Code or other law of such jurisdiction as Lender may determine,
together with any amendments and continuations with respect thereto, which
authorization shall apply to all financing statements and other instruments
filed on, prior to or after the date hereof. Guarantor ratifies and approves all
financing statements and other instruments naming Lender or its designees as
secured party and Guarantor, as the case may be, as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Lender prior to the date hereof and ratifies and confirms the
authorization or such Person to file such financing statements and other
instruments (and amendments, if any). Guarantor hereby authorizes Lender to
adopt on behalf of Guarantor any symbol required for authenticating any
electronic filing. In the event that the description of the collateral in any
financing statement and other instruments naming Lender or its designee as the
secured party and Guarantor as debtor includes assets and properties of such
Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Financing Agreements, or otherwise, the filing of such
financing statement and other instruments shall nonetheless be deemed authorized
by Guarantor to the extent of the Collateral included in such description and it
shall not render the financing statement and other instruments ineffective as to
any of the Collateral or otherwise affect the financing statement as it applies
to any of the Collateral. In no event shall Guarantor at any time, file or
permit or cause to be filed, any correction statement or termination statement
with respect to any financing statement and other instruments (or any amendment
or continuation with respect thereto) naming Lender or any Person from whom
Lender acquired any of the Obligations or its designee as secured party and
Guarantor as debtor.
 
6

--------------------------------------------------------------------------------




(b) Guarantor does not have any chattel paper (whether tangible or electronic)
or instruments as of the date hereof. In the event that Guarantor shall be
entitled to or shall receive any chattel paper or instrument after the date
hereof, Guarantors shall promptly notify Lender thereof in writing. Promptly
upon the receipt thereof by or on behalf of any Guarantor (including by any
agent or representative), Guarantor shall deliver, or cause to be delivered to
Lender, all tangible chattel paper and instruments that Guarantor has or may at
any time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Lender may from time to time specify in each case except as
Lender may otherwise agree. At Lenders option, Guarantor shall, or Lender may at
any time on behalf of Guarantor, cause the original of any such instrument or
chattel paper to be conspicuously marked in a form and manner acceptable to
Lender with the following legend referring to chattel paper or instruments as
applicable: AThis _______________________ ____________________ is subject to the
security interest of Westernbank Puerto Rico and any sale, transfer, assignment
or encumbrance of this _________________________ ___________________ violates
the rights of such secured party@.


(c) In the event that Guarantor shall at any time hold or acquire an interest in
any electronic chattel paper or any Atransferable record@ (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Guarantor shall promptly notify
Lender thereof in writing. Promptly upon Lender’s request, Guarantor shall take,
or cause to be taken, such actions as Lender may request to give Lender control
of such electronic chattel paper under Section 9-105 of the UCC and control of
such transferable record under Section 201 of the Federal Electronic Signatures
in Global and National Commence Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.
 
(d) Guarantor does not have any deposit accounts as of the date hereof, except
as set forth in the Schedule to the Parent Loan Agreement. Guarantor shall not,
directly or indirectly, after the date hereof open, establish or maintain any
deposit account unless each of the following conditions is satisfied: (i) Lender
shall have received not less than ten (10) Business Days prior written notice of
the intention of Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Lender the name of
the account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom such Guarantor is dealing and the purpose of the account (ii) the bank
where such account is opened or maintained shall be acceptable to Lender and
(iii) on or before the opening of such deposit account, Guarantor shall as
Lender may specify, either (A) deliver to Lender a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by Guarantor and the bank at which such deposit account is opened and
maintained or (B) arrange for Lender to become the customer of the bank with
respect to the deposit account on terms and conditions acceptable to Lender. The
terms of this subsection (d) shall not apply to deposit accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Guarantor’s salaried employees.


(e) Guarantor does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Schedules to the Parent Loan Agreement.


7

--------------------------------------------------------------------------------


 
(i) In the event that Guarantor shall be entitled to or shall at any time after
the date hereof hold or acquire any certificated securities, Guarantor shall
promptly endorse, assign and deliver the same to Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify. If any securities now owned or hereafter acquired by
Guarantor are uncertificated and are issued to Guarantor or its nominee directly
by the issuer thereof, Guarantor shall immediately notify Lender thereof and
shall as Lender may specify, either (A) cause the issuer to agree to comply with
instructions from Lender as to such securities, without further consent of
Guarantor or such nominee, or (B) arrange for Lender to become the registered
owner of the securities.
 
(ii) Guarantor shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (A) Lender shall have received not less then ten (10)
Business Days prior written notice of the intention of Guarantor to open or
establish such account which notice shall specify in reasonable detail and
specificity acceptable to Lender the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Guarantor is dealing and the purpose
of the account, (B) the securities intermediary or commodity intermediary (as
the case may be) where such account is opened or maintained shall be acceptable
to Lender, and (C) on or before the opening of such investment account,
securities account or other similar account with a securities intermediary or
commodity intermediary, Guarantor shall as Lender may specify either (1) execute
and deliver, and cause to be executed and delivered to Lender, a Pledge
Agreement and an Investment Property Control Agreement with respect thereto duly
authorized, executed and delivered by such Guarantor and such securities
intermediary or commodity intermediary or (2) arrange for Lender to become the
entitlement holder with respect so such investment property on terms and
conditions acceptable to Lender.


(f) Guarantor is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof. In the event that Guarantor shall be entitled to or shall
receive any right to payment under any letter of credit, banker’s acceptance or
any similar instrument, whether as beneficiary thereof or otherwise after the
date hereof, Guarantor shall promptly notify Lender thereof in writing.
Guarantor shall immediately, as Lender may specify, either (i) deliver, or cause
to be delivered to Lender with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any
other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance
satisfactory to Lender, consenting to the assignment of the proceeds of the
letter of credit to Lender by such Guarantor and agreeing to make all payments
thereon directly to Lender or as lender may otherwise direct or (ii) cause
Lender to become, at such Guarantor’s expense, the transferee beneficiary of the
letter of credit, banker’s acceptance or similar instrument (as the case may
be).


8

--------------------------------------------------------------------------------


 
(g) Guarantor does not have any commercial tort claims as of the date hereof. In
the event that Guarantor shall at any time after the date hereof have any
commercial tort claims, Guarantor shall promptly notify Lender thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such commercial tort claim and (ii) include the express grant by
Guarantor to Lender of a security interest in such commercial tort claim (and
the proceeds thereof). In the event that such notice does not include such grant
of a security interest, the sending thereof by Guarantor to Lender shall be
deemed to constitute such grant to Lender. Upon the sending of such notice, any
commercial tort claim described therein shall constitute part of the Collateral
and shall be deemed included therein. Without limiting the authorization of
Lender provided in Section 2.2(a) hereof or otherwise arising by the execution
by such Guarantor of this Agreement or any of the other Financing Agreements,
Lender is hereby irrevocably authorized from time to time and at any time to
file such financing statements naming Lender or its designee as secured party
and Guarantor as debtors, or any amendments to any financing statements,
covering any such commercial tort claim as Collateral. In addition, Guarantor
shall promptly upon Lender’s request, execute and deliver, or cause to be
executed and delivered, to Lender such other agreements, documents and
instruments as Lender may require in connection with such commercial tort claim.
 
(h) Guarantor does not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth on the Schedules to the Parent Loan Agreement and except for
goods located in the United States in transit to a location of Guarantor
permitted herein in the ordinary course of business of Guarantor in the
possession of the carrier transporting such goods. In the event that any goods,
documents of title or other collateral are at any time after the date hereof in
the custody, control or possession of any other person not referred to in the
Schedules to the Parent Loan Agreement or such carriers, Guarantor shall
promptly notify Lender thereof in writing. Promptly upon Lender’s request,
Guarantor shall deliver to Lender a Collateral Access Agreement duly authorized,
executed and delivered by such person and the Guarantor.


(i) Guarantor shall take any other actions reasonably requested by Lender from
time to time to cause the attachment, perfection and first priority of, and the
ability of Lender to enforce, the security interest of Lender in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing, financing statements and other instruments and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, Guarantor’s signature thereon is required therefor, (ii) causing
Lender’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of Lender to enforce, the security interest of Lender in
such Collateral, (iii) complying with any provision of any statute, regulation
or treaty of the United State and England as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Lender to enforce, the security interest of Lender in such
Collateral, (iv) obtaining the consents and approvals of any Governmental
Authority or third party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, and taking all actions
required by any earlier versions of the UCC or by other law, as applicable in
any relevant jurisdiction.


9

--------------------------------------------------------------------------------


 
SECTION 3.  COLLATERAL COVENANTS


3.1  Accounts Covenants.


(a)  Lender shall have the right at any time or times, in Lender's name or in
the name of a nominee of Lender, to verify the validity, amount or any other
matter relating to any Account or other Receivable or other Collateral, by mail,
telephone, facsimile transmission or otherwise.


(b)  Guarantor shall deliver or cause to be delivered to Lender, with
appropriate endorsement and assignment, with full recourse to Guarantor, all
chattel paper and instruments which Guarantor now owns or may at any time
acquire immediately upon Guarantor's receipt thereof, except as Lender may
otherwise agree.
 
(c)  Lender may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all account debtors that the
Accounts or other Receivables have been assigned to Lender and that Lender has a
security interest therein and Lender may direct any or all accounts debtors to
make payment of Accounts on other Receivables directly to Lender, (ii) extend
the time of payment of, compromise, settle or adjust for cash, credit, return of
merchandise or otherwise, and upon any terms or conditions, any and all Accounts
or other Receivables or other obligations included in the Collateral and thereby
discharge or release the account debtor or any other party or parties in any way
liable for payment thereof without affecting any of the Obligations, (iii)
demand, collect or enforce payment of any Accounts or other Receivables or such
other obligations, but without any duty to do so, and Lender shall not be liable
for its failure to collect or enforce the payment thereof nor for the negligence
of its agents or attorneys with respect thereto and (iv) take whatever other
action Lender may in good faith deem necessary or desirable for the protection
of its interests. At any time that an Event of Default exists or has occurred
and is continuing, at Lender's request, all invoices and statements sent to any
account debtor shall state that the Accounts or other Receivables and such other
obligations have been assigned to Lender and are payable directly and only to
Lender and Guarantor shall deliver to Lender such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Accounts or other Receivables as Lender may require.


10

--------------------------------------------------------------------------------


 
3.2  Inventory Covenants. With respect to the Inventory: (a) Guarantor shall at
all times maintain inventory records reasonably satisfactory to Lender, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, Guarantor’s cost therefor and daily withdrawals there
from and additions thereto; (b) Guarantor shall conduct a physical count of the
Inventory at least once each year, but at any time or times as Lender may
request on or after an Event of Default, and promptly following such physical
inventory shall supply Lender with a report in the form and with such
specificity as may be reasonably satisfactory to Lender concerning such physical
count; (c) Guarantor shall not remove any Inventory from the locations set forth
or permitted herein, without the prior written consent of Lender, except for
sales of Inventory in the ordinary course of Guarantor's business and except to
move Inventory directly from one location set forth or permitted herein to
another such location; (d) upon Lender's request, Guarantor shall, at its
expense, no more than four (4) times in any twelve (12) month period, but at any
time or times as Lender may request on or after an Event of Default, deliver or
cause to be delivered to Lender written reports or appraisals as to the
Inventory in form, scope and methodology acceptable to Lender and by an
appraiser acceptable to Lender, addressed to Lender or upon which Lender is
expressly permitted to rely; (e) Guarantor shall produce, use, store and
maintain the Inventory, with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto); (f)
Guarantor assumes all responsibility and liability arising from or relating to
the production, use, sale or other disposition of the Inventory; (g) except in
the ordinary course of business and then only on prompt reporting thereof to
Lender Guarantor shall not sell Inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate Guarantor to
repurchase such Inventory; (h) Guarantor shall keep the Inventory in good and
marketable condition, subject to normal deterioration of produce, deli and
bakery food products, expired foods, and products with short expiration dates or
shelf-life; and (i) except in the ordinary course of business and then only on
prompt report thereof to Lender, Guarantor shall not, without prior written
notice to Lender, acquire or accept any Inventory on consignment or approval.
 
3.3  Equipment Covenants. With respect to the Equipment: (a) upon Lender's
request, Guarantor shall, at its expense, at any time or times as Lender may
request on or after an Event of Default, deliver or cause to be delivered to
Lender written reports or appraisals as to the Equipment in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender; (b)
Guarantor shall keep the Equipment in good order, repair, running and marketable
condition (ordinary wear and tear excepted); (c) Guarantor shall use the
Equipment with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; (d) the
Equipment is and shall be used in Guarantor's business and not for personal,
family, household or farming use; (e) Guarantor shall not remove any Equipment
from the locations set forth or permitted herein, except to the extent necessary
to have any Equipment repaired or maintained in the ordinary course of the
business of Guarantor or to move Equipment directly from one location set forth
or permitted herein to another such location and except for the movement of
motor vehicles used by or for the benefit of Guarantor in the ordinary course of
business; (f) the Equipment is now and shall remain personal property and
Guarantor shall not permit any of the Equipment to be or become a part of or
permanently affixed to real property; and (g) Guarantor assumes all
responsibility and liability arising from the use of the Equipment.


3.4  Power of Attorney. Guarantor hereby irrevocably designates and appoints
Lender (and all persons designated by Lender) as Guarantor's true and lawful
attorney-in-fact, and authorizes Lender, in Guarantor's or Lender's name, to:
(a) at any time an Event of Default or event which with notice or passage of
time or both would constitute an Event of Default exists or has occurred and is
continuing (i) demand payment on Accounts or other Receivables or other proceeds
of Inventory or other Collateral, (ii) enforce payment of Accounts or other
Receivables by legal proceedings or otherwise, (iii) exercise all of Guarantor's
rights and remedies to collect any Account or other Receivables or other
Collateral, (iv) sell or assign any Account or other Receivable upon such terms,
for such amount and at such time or times as the Lender deems advisable, (v)
settle, adjust, compromise, extend or renew an Account or other Receivable (vi)
discharge and release any Account or other Receivable , (vii) prepare, file and
sign Guarantor's name on any proof of claim in bankruptcy or other similar
document against an account debtor, (viii) notify the post office authorities to
change the address for delivery of Guarantor's mail to an address designated by
Lender, and open and dispose of all mail addressed to any Guarantor, and (ix) do
all acts and things which are necessary, in Lender's determination, to fulfill
Guarantor’s obligations under this
 
11

--------------------------------------------------------------------------------


 
Agreement and the other Financing Agreements and (b) at any time to (i) take
control in any manner of any item of payment or proceeds thereof, (ii) have
access to any lockbox or postal box into which Guarantor's mail is deposited,
(iii) endorse Guarantor's name upon any items of payment or proceeds thereof and
deposit the same in the Lender's account for application to the Obligations,
(iv) endorse Guarantor's name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Account or any goods
pertaining thereto or any other Collateral, (v) sign Guarantor's name on any
verification of Accounts or other Receivables and notices thereof to account
debtors and (vi) execute in Guarantor's name and file any UCC financing
statements or amendments thereto. Guarantor hereby releases Lender and its
officers, employees and designees from any liabilities arising from any act or
acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of Lender's own gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction. This power of attorney is coupled with an
interest and is irrevocable.


3.5  Right to Cure. Lender may, at its option, (a) cure any default by Guarantor
under any agreement with a third party or pay or bond on appeal any judgment
entered against Guarantor, (b) discharge taxes, liens, security interests or
other encumbrances at any time levied on or existing with respect to the
Collateral and (c) pay any amount, incur any expense or perform any act which,
in Lender's judgment, is necessary or appropriate to preserve, protect, insure
or maintain the Collateral and the rights of Lender with respect thereto. Lender
may add any amounts so expended to the Obligations and charge Guarantor's
account therefor, such amounts to be repayable by Guarantor on demand. Lender
shall be under no obligation to effect such cure, payment or bonding and shall
not, by doing so, be deemed to have assumed any obligation or liability of
Guarantor. Any payment made or other action taken by Lender under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.
 
3.6  Access to Premises. From time to time as requested by Lender, at the cost
and expense of Guarantor (a) Lender or its designee shall have complete access
to all of each premises during normal business hours and after notice to
Guarantor, or at any time and without notice to Guarantor if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Guarantor's books and records,
including the Records, and (b) Guarantor shall promptly furnish to Lender such
copies of such books and records or extracts there from as Lender may request,
and (c) use during normal business hours such of Guarantor's personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Accounts and other Receivables and realization of other
Collateral.
 
12

--------------------------------------------------------------------------------



SECTION 4. REPRESENTATIONS AND WARRANTIES; COVENANTS.


Guarantor hereby represents and warrants to, and covenant with, Lender the
following (which shall survive the execution and delivery of this Agreement):


4.1  Corporate Existence, Power and Authority; Subsidiaries. Inyx is a
corporation duly organized and in good standing under the laws of Nevada, Inyx
USA is a corporation duly organized and in good standing under the laws of the
Isle Of Man and Inyx Pharma is a corporation duly organized and existing under
the laws of England and each is duly qualified as a foreign corporation or
partnership and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, except for those jurisdictions in which the
failure to so qualify would not have a material adverse effect on Guarantor's
financial condition, results of operation or business or the rights of Lender in
or to any of the Collateral. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder are all within Guarantor’s corporate powers have been
duly authorized and are not in contravention of law or the terms of Guarantor's
certificate of incorporation, by-laws, or other organizational documentation, or
any indenture, agreement or undertaking to which any Guarantor is a party or by
which Guarantor or its property are bound. This Agreement and the other
Financing Agreements constitute legal, valid and binding obligations of
Guarantor enforceable in accordance with their respective terms. Guarantor has
no subsidiaries except as set forth on the Schedules to the Parent Loan
Agreement.


4.2  Financial Statements; No Material Adverse Change. All financial statements
relating to Guarantor which have been or may hereafter be delivered by Guarantor
to Lender have been prepared in accordance with GAAP and fairly present the
financial condition and the results of operation of Guarantor as at the dates
and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Guarantor to Lender prior to the date hereof,
there has been no material adverse change in the assets, liabilities, properties
and condition, financial or otherwise, of Guarantor, since the date of the most
recent audited financial statements furnished by Guarantor to Lender prior to
the date hereof.


4.3  Chief Executive Office; Collateral Locations. The chief executive office of
Guarantor and Guarantor’s Records concerning Accounts are located only at the
address set forth below and only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in the Information
Certificate, subject to the right of Guarantors to establish new locations in
accordance with Section 5.2 below. The Information Certificate correctly
identifies any of such locations which are not owned by Guarantor and sets forth
the owners and/or operators thereof, and to the best of Guarantors’ knowledge,
the holders of any mortgages on such locations.


13

--------------------------------------------------------------------------------


 
4.4  Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on the Schedules to
the Parent Loan Agreement and the other liens permitted under Section 5.8
hereof. Guarantor has good and marketable title to all of its properties and
assets subject to no liens, mortgages, pledges, security interests, encumbrances
or charges of any kind, except those granted to Lender and such others as are
specifically listed on the Schedules to the Parent Loan Agreement or permitted
under Section 5.8 hereof.
 
4.5  Tax Returns. Guarantor has filed, or caused to be filed, in a timely manner
all tax returns, reports and declarations which are required to be filed by it
(without requests for extension except as previously disclosed in writing to
Lender). All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Guarantor has paid or caused to
be paid all taxes due and payable or claimed due and payable in any assessment
received by it, except taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to Guarantor
and with respect to which adequate reserves have been set aside on its books.
Adequate provision has been made for the payment of all accrued and unpaid
Federal, State, county, local, foreign and other taxes whether or not yet due
and payable and whether or not disputed.


4.6  Litigation. Except as set forth on the Information Certificate, there is no
present investigation by any governmental agency pending, or to the best of
Guarantor’s knowledge threatened, against or affecting Guarantor, its assets or
business and there is no action, suit, proceeding or claim by any Person
pending, or to the best of Guarantor’s knowledge threatened, against Guarantor
or its assets or goodwill, or against or affecting any transactions contemplated
by this Agreement, which if adversely determined against Guarantor would result
in any material adverse change in the assets, business or prospects of Guarantor
or which would impair the ability of Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Lender to enforce the Obligations or realize upon any Collateral.


4.7  Compliance with Other Agreements and Applicable Laws. Guarantor is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which it is a party or by which it or any of its assets are bound
and Guarantor is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, Federal, State or local governmental authority.


4.8 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by Guarantor maintained at any bank or other
financial institution are set forth on the Schedules to the Parent Loan
Agreement.


14

--------------------------------------------------------------------------------


 
4.9  Accuracy and Completeness of Information. All information furnished by or
on behalf of Guarantor in writing to Lender in connection with this Agreement or
any of the other Financing Agreements or any transaction contemplated hereby or
thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading. No event or circumstance has occurred
which has had or could reasonably be expected to have a material adverse affect
on the business, assets or prospects of Guarantor, which has not been fully and
accurately disclosed to Lender in writing.
 
4.10  Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Lender on the date of each additional borrowing or other
credit accommodation under the Loan Agreement and shall be conclusively presumed
to have been relied on by Lender regardless of any investigation made or
information possessed by Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which Guarantor shall now or hereafter give, or cause to be given, to
Lender


SECTION 5. AFFIRMATIVE AND NEGATIVE COVENANTS


5.1  Maintenance of Existence. Guarantor shall at all times preserve, renew and
keep in full, force and effect its corporate or other existence and rights and
franchises with respect thereto and Guarantor shall maintain in full force and
effect all of its permits, licenses, trademarks, trade names, approvals,
authorizations, leases and contracts necessary to carry on its business as
presently or proposed to be conducted. Guarantor shall give Lender thirty (30)
days prior written notice of any proposed change in its corporate or other name,
which notice shall set forth the new name and Guarantor shall deliver to Lender
a copy of the amendment to the Certificate of Incorporation of Guarantor or
other instrument providing for the name change certified by the Secretary of
State or other authenticating official of the jurisdiction of incorporation or
constitution of Guarantor as soon as it is available.


5.2  New Collateral Locations. Guarantor may open any new location within Puerto
Rico and Inyx Pharma may open any new location within England provided Guarantor
(a) gives Lender thirty (30) days prior written notice of the intended opening
of any such new location and (b) executes and delivers, or causes to be executed
and delivered, to Lender such agreements, documents, and instruments as Lender
may deem reasonably necessary or desirable to protect its interests in the
Collateral at such location, including UCC financing statements.


5.3  Compliance with Laws, Regulations, Etc. Guarantor shall, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
permits, approvals and orders of any Federal, State or local governmental
authority applicable to it.


15

--------------------------------------------------------------------------------


 
5.4  Payment of Taxes and Claims. Guarantor shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Guarantor and with respect to which adequate reserves have been set
aside on its books. Guarantor shall be liable for any tax or penalties imposed
on Lender as a result of the financing arrangements provided for herein and
Guarantor agrees to indemnify and hold Lender harmless with respect to the
foregoing, and to repay to Lender on demand the amount thereof, and until paid
by Guarantor such amount shall be added and deemed part of the Loans, provided,
that, nothing contained herein shall be construed to require Guarantor to pay
any income or franchise taxes attributable to the income of Lender from any
amounts charged or paid hereunder to Lender. The foregoing indemnity shall
survive the payment of the Obligations, the termination of this Agreement and
the termination or non-renewal of the Loan Agreement.
 
5.5  Insurance. Guarantor shall, at all times, maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Lender as to form, amount and insurer.
Guarantor shall furnish certificates, policies or endorsements to Lender as
Lender shall require as proof of such insurance, and, if Guarantor fails to do
so, Lender is authorized, but not required, to obtain such insurance at the
expense of Guarantor. All policies shall provide for at least thirty (30) days
prior written notice to Lender of any cancellation or reduction of coverage and
that Lender may act as attorney for Guarantor in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Guarantor shall cause Lender to be named
as a loss payee and an additional insured (but without any liability for any
premiums) under such insurance policies and Guarantor shall obtain
non-contributory lender's loss payable endorsements to all insurance policies in
form and substance satisfactory to Lender. Such lender's loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Lender as its interests may appear and further specify that Lender shall be
paid regardless of any act or omission by Guarantor or any of its affiliates. At
its option, Lender may apply any insurance proceeds received by Lender at any
time to the cost of repairs or replacement of Collateral and/or to payment of
the Obligations, whether or not then due, in any order and in such manner as
Lender may determine or hold such proceeds as cash collateral for the
Obligations


5.6 Certain Information.


(a)  Guarantor shall promptly notify Lender in writing of the details of (i) any
loss, damage, investigation, action, suit, proceeding or claim relating to the
Collateral or any other property which is security for the Obligations or which
would result in any material adverse change in Guarantor's business, properties,
assets, goodwill or condition, financial or otherwise and (ii) the occurrence of
any Event of Default or event which, with the passage of time or giving of
notice or both, would constitute an Event of Default.


16

--------------------------------------------------------------------------------


 
(b)  Guarantor shall promptly after the sending or filing thereof furnish or
cause to be furnished to Lender copies of all reports which Guarantor sends to
its stockholders generally and copies of all reports and registration statements
which Guarantor files with the Securities and Exchange Commission, any national
securities exchange or the National Association of Securities Dealers, Inc.


(c)  Guarantor shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Guarantor, as Lender may, from time to time, reasonably request.
Lender is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Guarantor to any court or other
government agency or to any participant or assignee or prospective participant
or assignee. Guarantor hereby irrevocably authorizes and directs all accountants
or auditors to deliver to Lender, at Guarantor's expense, copies of the
financial statements of Guarantor and any reports or management letters prepared
by such accountants or auditors on behalf of Guarantor and to disclose to Lender
such information as they may have regarding the business of Guarantor. Any
documents, schedules, invoices or other papers delivered to Lender may be
destroyed or otherwise disposed of by Lender one (1) year after the same are
delivered to Lender, except as otherwise designated by Guarantor to Lender in
writing.
 
5.7  Sale of Assets, Consolidation, Merger, Dissolution, Etc. Guarantor shall
not, directly or indirectly, (a) merge into or with or consolidate with any
other Person or permit any other Person to merge into or with or consolidate
with it, or (b) sell, assign, lease, transfer, abandon or otherwise dispose of
any stock or indebtedness to any other Person or any of its assets to any other
Person (except for (i) sales of Inventory in the ordinary course of business and
(ii) the disposition of worn-out or obsolete Equipment or Equipment no longer
used in the business of Guarantor so long as (A) if an Event of Default exists
or has occurred and is continuing, any proceeds are paid to Lender and (B) such
sales do not involve Equipment having an aggregate fair market value in excess
of $25,000 for all such Equipment disposed of in any fiscal year of Guarantor,
or (c) form or acquire any subsidiaries, or (d) wind up, liquidate or dissolve
or (e) agree to do any of the foregoing.


5.8  Encumbrances. Guarantor shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of its assets or properties, including the
Collateral, except: (a) liens and security interests of Lender; (b) liens
securing the payment of taxes, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Guarantor and with respect to which adequate reserves have been
set aside on its books; (c) non-consensual statutory liens (other than liens
securing the payment of taxes) arising in the ordinary course of such
Guarantor's business to the extent: (i) such liens secure indebtedness which is
not overdue or (ii) such liens secure indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Guarantor, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;
(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or ordinary conduct of the business
of such Guarantor as presently conducted thereon or materially impair the value
of the real property which may be subject thereto; (e) purchase money security
interests in Equipment (including capital leases) and purchase money mortgages
on real estate not to exceed $50,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
any Guarantor other than the Equipment or real estate so acquired, and the
indebtedness secured thereby does not exceed the cost of the Equipment or real
estate so acquired, as the case may be; and (f) the security interests and
liens, if any, that may be consented to by Lender, in writing, pursuant to the
Parent Loan Agreement.


17

--------------------------------------------------------------------------------


 
5.9  Indebtedness. Guarantor shall not incur, create, assume, become or be
liable in any manner with respect to, or permit to exist, any obligations or
indebtedness, except (a) the Obligations; (b) trade accounts payable and other
trade obligations and normal accruals in the ordinary course of business not yet
due and payable, or with respect to which the Guarantor is contesting in good
faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to Guarantor, and with respect to which adequate reserves
have been set aside on its books; (c) purchase money indebtedness (including
capital leases) to the extent not incurred or secured by liens (including
capital leases) in violation of any other provision of this Agreement; (d)
unsecured indebtedness of Guarantor for borrowed money incurred after the date
hereof, owing to any Person other than any shareholder, officer, director,
agent, employee or Affiliate of Guarantor, on commercially reasonable rates and
terms pursuant to an arm's length transaction; provided, that, (i) Lender shall
have received not less than five (5) business days prior written notice of the
intention to incur such indebtedness, which notice shall set forth in reasonable
detail satisfactory to Lender, the amount of such indebtedness, the person to
whom such indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Lender may reasonably request with respect thereto, (ii) Lender shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such indebtedness, (iii) the
aggregate amount of such indebtedness of Guarantor and its Subsidiaries on a
consolidated basis, at any time outstanding, shall not exceed $250,000, (iv) on
and before the date of incurring such indebtedness and after giving effect
thereto, no Event of Default, or event which with the giving notice or the
passage of time or both would constitute an Event of Default, shall exist or
have occurred and be continuing, (v) Guarantor may only make regularly scheduled
payments of principal and interest in respect of such indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
indebtedness as in effect on the date of the execution thereof, and (vi)
Guarantor shall not, directly or indirectly, (A) make any prepayments or other
non-mandatory payments in respect of such indebtedness, or (B) amend, modify,
alter or change the terms of such indebtedness or any agreement, document or
instrument related thereto, or (C) redeem, retire, defease, purchase or
otherwise acquire such indebtedness, or set aside or otherwise deposit or invest
any sums for such purpose, and (vii) Guarantor shall furnish to Lender all
notices, demands or other materials in connection with such indebtedness either
received by guarantor or on its behalf, promptly after the receipt thereof, or
sent by Guarantor or on its behalf, concurrently with the sending thereof, as
the case may be; and (e) indebtedness of Guarantor described on the Schedules to
the Parent Loan Agreement; provided, that: (i) the individual principal amounts
of such indebtedness and aggregate principal amounts of all such indebtedness
shall not exceed the amounts shown on such Schedules less the aggregate amount
of all repayments, repurchases or redemptions, whether optional or mandatory in
respect thereof, plus interest thereon at the rate provided for in such
agreement or instrument as in effect on the date hereof, (ii) Guarantor may only
make regularly scheduled payments of principal and interest in respect of such
indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness and (iii) Guarantor shall not,
directly or indirectly, (A) amend, modify, alter or change the terms of such
indebtedness or any agreement, document or instrument related thereto or (B)
redeem, retire, defease, purchase or otherwise acquire such indebtedness, or set
aside or otherwise deposit or invest any sums for such purpose, and (iv)
Guarantor shall furnish to Lender all notices or demands in connection with such
indebtedness either received by any Guarantor or on its behalf, promptly after
the receipt thereof, or sent by Guarantor or on its behalf, concurrently with
the sending thereof, as the case may be and (e) indebtedness permitted by the
Parent Financing Agreements.


18

--------------------------------------------------------------------------------


 
5.10  Loans, Investments, Guarantees, Etc. Guarantor shall not, directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the stock or indebtedness or all or a substantial part of the assets or property
of any person, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly) the indebtedness, performance, obligations or
dividends of any Person or agree to do any of the foregoing, except: (a) the
endorsement of instruments for collection or deposit in the ordinary course of
business; (b) investments in cash or Cash Equivalents; provided, that, as to any
of the foregoing, unless waived in writing by Lender, such Guarantor shall take
such actions as are deemed necessary by Lender to perfect the security interest
of Lender in such investments, (c) the loans, advances and guarantees set forth
on the Schedules to the Parent Loan Agreement; provided, that, as to such loans,
advances and guarantees, (i) Guarantor shall not, directly or indirectly, (A)
amend, modify, alter or change the terms of such loans, advances or guarantees
or any agreement, document or instrument relating thereto, or (B) as to such
guarantees, redeem, retire, defease, purchase or otherwise acquire the
obligations arising pursuant to such guarantees, or set aside or otherwise
deposit or invest any sums for such purpose, and (ii) Guarantor shall furnish to
Lender all notices or demands in connection with such loans, advances or
guarantees or other indebtedness subject to such guarantees either received by
Guarantor or on its behalf, promptly after the receipt thereof, or sent by
Guarantor or on its behalf, concurrently with the sending thereof, as the case
may be, and (d) loans and advances not in excess of the amount of permitted
under the Parent Loan Agreement; provided that, no such loan or advance shall be
made to any Affiliate of Guarantor, except as permitted under the Parent Loan
Agreement and (e) loans, advances and capital contributions to Borrower.


5.11  Dividends and Redemptions. Guarantor shall not, directly or indirectly,
declare or pay any dividends on account of any shares of any class of capital
stock of Guarantor now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of capital stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration other than common stock or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or except as may be permitted by the Parent Loan Agreement, make any
other Restricted Junior Payment, or agree to do any of the foregoing.


19

--------------------------------------------------------------------------------


 
5.12  Transactions with Affiliates. Except as may be permitted by the Parent
Loan Agreement, Guarantor shall not, directly or otherwise , (a) purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
any officer, director, agent or other person affiliated with Guarantor, except
in the ordinary course of and pursuant to the reasonable requirements of
Guarantor's business and upon fair and reasonable terms no less favorable to
Guarantor than Guarantor would obtain in a comparable arm's length transaction
with an unaffiliated person or (b) make any payments of management, consulting
or other fees for management or similar services, or of any indebtedness owing
to any officer, employee, shareholder, director or other person affiliated with
Guarantor except reasonable compensation to officers, employees and directors
for services rendered to Guarantor in the ordinary course of business.


5.13  Working Capital. Guarantor shall, at all times, maintain consolidated
Working Capital as required by the Parent Loan Agreement.


5.14  Adjusted Net Worth. Guarantor shall, at all times, maintain a consolidated
Adjusted Net Worth as required by the Parent Loan Agreement .

5.15  Costs and Expenses. Guarantor shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender's
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including Uniform Commercial Code financing
statement filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable); (b) insurance premiums,
appraisal fees and search fees; (c) costs and expenses of preserving and
protecting the Collateral; (d) costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Lender, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against Lender arising out
of the transactions contemplated hereby and thereby (including preparations for
and consultations concerning any such matters); and (e) the fees and
disbursements of counsel (including legal assistants) to Lender in connection
with any of the foregoing.


5.16  Further Assurances. At the request of Lender at any time and from time to
time, Guarantor shall, at its expense, at any time or times duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the liens and
the security interests and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of this Agreement or any of the
other Financing Agreements. Where permitted by law, Guarantor hereby authorizes
Lender to execute and file one or more UCC financing statements signed only by
Lender.


20

--------------------------------------------------------------------------------




SECTION 6. EVENTS OF DEFAULT AND REMEDIES


6.1  Events of Default. The occurrence or existence of any Event of Default
under the Loan Agreement or under the Parent Loan Agreement is referred to
herein individually as an "Event of Default" and collectively as "Events of
Default".
 
6.2  Remedies.

(a)  At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the Parent Financing Agreement, the Uniform Commercial
Code and other applicable law, all of which rights and remedies may be exercised
without notice to or consent by Guarantor or any Obligor, except as such notice
or consent is expressly provided for hereunder or required by applicable law.
All rights, remedies and powers granted to Lender hereunder, under any of the
other Financing Agreements, the Parent Financing Agreements, the Uniform
Commercial Code or other applicable law, are cumulative, not exclusive and
enforceable, in Lender's discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Guarantor of this Agreement, any of
the other Financing Agreements or any of the Parent Financing Agreements. Lender
may, at any time or times, proceed directly against Guarantor or any Obligor to
collect the Obligations without prior recourse to the Collateral.


(b)  Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion and without
limitation, (i) accelerate the payment of all Obligations and demand immediate
payment thereof to Lender; provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h) of the Loan Agreement, all
Obligations shall automatically become immediately due and payable), (ii) with
or without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (iii) require Guarantor, at Guarantor’s expense, to
assemble and make available to Lender any part or all of the Collateral at any
place and time designated by Lender, (iv) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (v) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any other purpose, (vi) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker's board,
at any office of Lender or elsewhere) at such prices or terms as Lender may deem
reasonable, for cash, upon credit or for future delivery, with the Lender having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Guarantor, which right or equity of redemption is hereby expressly waived and
released by Guarantor. If any of the Collateral is sold or leased by Lender upon
credit terms or for future delivery, the Obligations shall not be reduced as a
result thereof until payment therefor is finally collected by Lender. If notice
of disposition of Collateral is required by law, five (5) days prior notice by
Lender to Guarantor designating the time and place of any public sale or the
time after which any private sale or other intended disposition of Collateral is
to be made, shall be deemed to be reasonable notice thereof and Guarantor waive
any other notice. In the event Lender institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
Guarantors waive the posting of any bond which might otherwise be required.


21

--------------------------------------------------------------------------------


 
(c)  Lender may apply the cash proceeds of Collateral actually received by
Lender from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in such order as Lender
may elect, whether or not then due. Guarantor shall remain liable to Lender for
the payment of any deficiency with interest at the highest rate provided for in
the Loan Agreement and all costs and expenses of collection or enforcement,
including attorneys' fees and legal expenses.


(d) For purposes of enabling Lender to exercise rights and remedies hereunder,
Guarantor hereby grants to Lender, to the extent assignable, an irrevocable
non-exclusive license (exercisable without payment of any royalty or other
compensation to Guarantor) to use, assign or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos, and
source of business identifiers and other Intellectual Property now owned or
hereafter acquired by Guarantor, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof.


SECTION 7. JURY TRIAL WAIVER; OTHER WAIVERS
 AND CONSENTS; GOVERNING LAW


7.1  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.


(a)  The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the Commonwealth of Puerto Rico
(without giving effect to principles of conflicts of law).


(b)  Guarantor irrevocably consents and submits to the non-exclusive
jurisdiction of the United States District Court for the District of Puerto Rico
and the Court of First Instance of the Commonwealth of Puerto Rico(Superior
Court) for San Juan and waives any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Agreement or any of the other Financing Agreements or in any way connected
or related or incidental to the dealings of Guarantors and Lender in respect of
this Agreement or the other Financing Agreements or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity or otherwise, and agrees that any dispute with
respect to any such matters shall be heard only in the courts described above
(except that Lender shall have the right to bring any action or proceeding
against Guarantor or any of its property in the courts of any other jurisdiction
which Lender deems necessary or appropriate in order to realize on the
Collateral or to otherwise enforce its rights against Guarantor or its
property).


22

--------------------------------------------------------------------------------


 
(c)  Guarantor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth on the signature pages
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Lender's option,
by service upon Guarantor in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, Guarantor shall appear
in answer to such process, failing which Guarantors shall be deemed in default
and judgment may be entered by Lender against Guarantor for the amount of the
claim and other relief requested.
 
(d)  GUARANTOR AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANYWAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR AND LENDER IN RESPECT OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. GUARANTOR AND LENDER EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT GUARANTOR OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF GUARANTOR AND LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.


(e)  Lender shall not have any liability to Guarantor (whether in tort,
contract, equity or otherwise) for losses suffered by Guarantor in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender that the losses were the result of
acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement and the other Financing
Agreements.


7.2  Waiver of Notices. Guarantor hereby expressly waive demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Guarantor which Lender may elect to give shall entitle Guarantor to
any other or further notice or demand in the same, similar or other
circumstances.


7.3  Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender, and
as to amendments, as also signed by an authorized officer of Guarantor. Lender
shall not, by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.


7.4  Waiver of Counterclaims. Guarantor waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising there from or
relating hereto or thereto.

7.5  Indemnification. Guarantor shall indemnify and hold Lender, and its
directors, agents, employees and counsel, harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses imposed on, incurred by
or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section may be unenforceable because it violates any law or
public policy, Guarantor shall pay the maximum portion which it is permitted to
pay under applicable law to Lender in satisfaction of indemnified matters under
this Section. The foregoing indemnity shall survive the payment of the
Obligations, the termination of this Agreement and the termination or
non-renewal of the Loan Agreement.


23

--------------------------------------------------------------------------------


 
SECTION 8. MISCELLANEOUS


8.1  Notices. All notices, requests and demands hereunder shall be in writing
and (a) made to Lender at 268 Munoz Rivera Ave., Westernbank World Plaza
Building, Suite 600, 6th Floor, , Hato Rey, P.R., 00919 and to Guarantor at its
chief executive offices set forth Parent Loan Agreement, or to such other
address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.


8.2  Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.


8.3  Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon Guarantor and its
successors and assigns and inure to the benefit of and be enforceable by Lender
and its successors and assigns, except that Guarantor may not assign its rights
under this Agreement, the other Financing Agreements and any other document
referred to herein or therein without the prior written consent of Lender.


8.4  Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern. References herein to the Parent Loan Agreement or Parent Financing
Agreements shall have no effect on the Parent Loan Agreement or any other Parent
financing Agreement. Such references have been inserted merely to avoid the
necessity of duplicating certain Schedules, information and covenants in this
Agreement.


8.5   Interpretative Provisions.

(a) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.


24

--------------------------------------------------------------------------------


 
(b) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.


(c) This Agreement and other Financing Agreements may use several difference
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.


(d) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Guarantor and Lender and
the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Lender merely because of Lender’s involvement in their preparation.


(e) Capitalized terms used herein, not otherwise defined herein, that are
defined in the Loan Agreement, shall have the respective meanings prescribed
therein.


(f) Any accounting term used herein unless otherwise defined in this Agreement
shall have the meanings customarily given to such term in accordance with GAAP
and all financial computations hereunder shall be computed, unless otherwise
specifically provided herein, in accordance with GAAP as consistently applied .


8.6 Counterparts. This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but only and the same
agreement. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties hereto. This Agreement may be executed and delivered by telecopier with
the same force and effect as if it were a manually executed and delivered
counterpart.
 
8.7 Conflicts: In the event of any inconsistency or conflicts in any of the
terms or provisions of the Financing Agreement, including this Agreement, that
which is most favorable to Lender shall control.


8.8. Reference Currency. (a) All Obligations shall be payable and paid, in the
Reference Currency (United States Dollars).
 
(b) All risks of currency devaluation, other fluctuations in exchange rates or
the imposition of any exchange controls will be borne by Guarantor and Guarantor
shall be liable to pay to Lender, and does hereby indemnify and hold Lender
harmless for any loss or damage resulting from any devaluation currency
(including the amount thereof), any other fluctuations in exchange rates and/or
the imposition of any exchange controls affecting the Loans disbursed or the
repayments thereof, as provided herein.
 
(c) As used herein, the term “Reference Currency” shall mean United Sates
Dollars.


25

--------------------------------------------------------------------------------


 
8.9. Net Payments .All payments made by any Guarantor un-der this Agreement, and
the other Financing Agreements shall be made without reduction for or on account
of, any pre-sent or future income or other taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, now or here-after imposed, levied,
collected, withheld or assessed by any country (or by any political subdivision
or taxing authority thereof or therein, including England) other than taxes of
the Commonwealth of Puerto Rico measured by or based upon the overall net income
of the Lender (such taxes being called "Taxes"). If any Taxes are required to be
withheld from any amounts payable to the Lender hereunder or any other Financing
Agreement, the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement or such other Financing Agreement. It is understood and agreed
that the Guarantor shall be obligated to so "gross-up" with respect to payments
to the Lender under or in connection with the Loans and Letter of Credit
Accommodations even though the Guarantor claims an exemption from the payment or
withholding of Taxes imposed under the laws of England or any governmental
agency or body thereof with respect to such payments to the Lender. Whenever any
Tax is payable by Guarantor, as promptly as possible thereafter, Guarantor shall
send to the Lend-er, a certified copy of an original official receipt showing
payment thereof. If the Guarantor fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Lender the required
re-ceipts or other required documentary evidence, the Guarantor shall indemnify
the Lender for any incremental taxes, interest or penalties that may become
payable by the Lender as a result of any such failure. If any Taxes are required
to be withheld from any amounts payable to the Lender hereunder or any other
Financing Agreement, Lender may, but shall not be required to, on behalf of
Guarantor, increase the amounts payable to the Lender to the extent necessary to
yield to Lender (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement or
other Financing Agreement and Lender may, on behalf of the Guarantor, so
"gross-up" payments to the Lender under or in connection with the Loans and
Letter of Credit Accommodations.

IN WITNESS WHEREOF, Lender and Guarantor have caused these presents to be duly
executed as of the day and year first above written, by officers thereof duly
authorized.
 

 

    LENDER        Westernbank Puerto Rico                By:/s/ Miguel A.
Vazquez_______       Miguel A. Vazquez        President, Business Credit
Division   

 
 
26

--------------------------------------------------------------------------------


 
 

            GUARANTOR            Attest:   Inyx, Inc.            /s/ Rima
Goldshmidt                  By: /s/Jack Kachkar         Rima Goldshmidt   Name:
Dr. Jack Kachkar    Secretary    Title:Chairman Of The Board And Chief Executive
Officer [ Seal]             Inyx USA, Ltd.            /s/ Rima
Goldshmidt                 By: /s/ Jack Kachkar         Rima Goldshmidt   Name:
Dr. Jack Kachkar    Director and Secretary   Title: Director                Inyx
Pharma Limited            /s/ Jay M. Green                     By: /s/ Jack
Kachkar         Jay M. Green   Name: Dr. Jack Kachkar    Director     Title:
Director   

 


Signed before me Emma Warne on 30 August 2005, a Solicitor of England And Wales
by Miguel Vazquez, personally known to me or who has produced a driver’s license
or passport as identification, at Allen & Overy, One new change, London, EC4M
9QWQ, England.




Emma Warne of One St. Paul's
Solicitor Churchyard, London, EC4M85h






Signed before me Emma Warne on 30 August 2005, a Solicitor of England And Wales
by Jack Kachkar, personally known to me or who has produced a driver’s license
or passport as identification, at Allen & Overy, One new change, London, EC4M
9QWQ, England.




Emma Warne of One St. Paul's
Solicitor Churchyard, London, EC4M85H
 
27

--------------------------------------------------------------------------------


 
 
Signed before me Emma Warne on 30 August 2005, a Solicitor of England And Wales
by Jay Green, personally known to me or who has produced a driver’s license or
passport as identification, at Allen & Overy, One new change, London, EC4M 9QWQ,
England.


Emma Warne of One St. Paul's
Solicitor Churchyard, London, EC4M85H



Signed before me ________________________ on __________________ 2005, a
Solicitor of England And Wales by ____________________________, personally known
to me or who has produced a driver’s license or passport as identification, at
Denton Wilde Sapte, One Fleet Place, London, EC4M 7WS England.




____________________________
Solicitor




Signed before me ________________________ on __________________ 2005, a
Solicitor of England And Wales by ____________________________, personally known
to me or who has produced a driver’s license or passport as identification, at
Denton Wilde Sapte, One Fleet Place, London, EC4M 7WS England.




____________________________
Solicitor






CODE: GUARANTOR-GENERAL SECURITY AGREEMENT-Inyxs-2


28

--------------------------------------------------------------------------------

